Citation Nr: 0911977	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  02-12 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for residuals of a right 
hand soft tissue injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1996 to August 2001.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, 
granted service connection for residuals of a right hand soft 
tissue injury (claimed as right hand pain), rated 0 percent, 
effective August 19, 2001.  The case was before the Board in 
February 2008, when it was remanded for additional 
development.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on her part is required.


REMAND

The Board's February 2008 remand sought a VA examination to 
determine the severity of the Veteran's service-connected 
residuals of a right hand soft tissue injury, to include 
notation of any limitation of motion resulting from the right 
hand soft tissue injury.  Notably, the January 2004 rating 
decision that granted service connection for this disability 
characterized it as "right hand pain in the soft tissue of 
[the] first dorsal interosseous space."  

On September 2008 VA examination pursuant to the Board's 
remand, while the examiner provided a detailed account of the 
Veteran's complaints and an extensive description of the 
clinical findings on examination of the entire right hand and 
wrist, from the examination report the Board is unable to 
discern what, if any, limitation of pathology (and associated 
limitation of function) is due specifically to the service 
connected entity (i.e., residuals of soft tissue injury of 
the first dorsal interosseous space.)  For example, the 
examiner reports that currently there is intermittent 
swelling; it is not clear whether this notation is a report 
of the Veteran's complaint, or a description of a clinical 
finding on examination.  Likewise, the examiner notes there 
is diminished capacity for twisting, probing, prolonged 
writing, and from the report it is unclear whether any such 
impairment is due to the service-connected "soft tissue 
injury, right hand" (or was found on examination or reported 
as a complaint).  Significantly, the examination also did not 
(as was specifically requested on remand) address whether 
there was limitation of motion of any individual fingers due 
to the service connected soft tissue injury, right hand.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Given that 
the September 2008 VA examination did not fully comply with 
the Board's remand instructions, and the report of the 
examination is inadequate to properly address the matter on 
appeal, the Board finds no alternative to a further remand.  
See 38 C.F.R. §§ 4.2, 4.40.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the Veteran 
to be examined by an appropriate physician 
to determine the severity of her service-
connected residuals of a right hand soft 
tissue injury (at the first dorsal 
interosseous space).  The Veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination, and 
studies conducted should specifically 
include range of motion studies of the 
fingers.  For any and all functional 
limitation noted, the examiner should 
indicate whether such are due to the right 
hand soft tissue injury.  [Diagnostic 
Codes 5228-5230 should be provided to the 
examiner for review].  While the Veteran's 
reports of  complaints/symptoms (and 
associated functional impairment) should 
be noted, the examination report should 
further note whether such are supported by 
adequate pathology and evidenced by 
findings.visible behavior on examination.  
The examiner should explain the rationale 
for all opinions given.  

In addition, the examiner should review 
the report of the September 2008 VA 
examination and offer an opinion 
responding to the following:  

Is the September 2008 diagnosis of 
"[r]ight hand metacarpophalangeal 
strain" related to the service-
connected entity of right hand soft 
tissue injury in the first dorsal 
interosseous space?  The rationale for 
the opinion should be explained in 
detail. 

2.  The RO should then readjudicate the 
claim for a compensable rating for 
residuals of a right hand soft tissue 
injury.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

